408 F.2d 380
70 L.R.R.M. (BNA) 2886, 2 Fair Empl. Prac. Cas. (BNA) 949,2 Empl. Prac. Dec. P 9994
Ezell GREEN, Plaintiff-Appellant,v.ALUMINUM COMPANY OF AMERICA, Defendant-Appellee.
No. 26564.
United States Court of Appeals Fifth Circuit.
March 11, 1969.

Sam Houston Clinton, Jr., Austin, Tex., for appellant.
Martin Harris, Austin, Tex., J. M. Hopper, Houston, Tex., Vinson, Elkins, Weems & Searls, Houston, Tex., of counsel, for respondent.
Before GOLDBERG and MORGAN, Circuit Judges, and LIEB, District Judge.
PER CURIAM:


1
This matter having been decided by this Court in the decision of James C. Dent and United States Equal Employment Opportunity Commission v. St. Louis-San Francisco Railway Company, et al., 5 Cir., 1969, 406 F.2d 399 (January 8, 1969), and the case of James P. Miller et al. v. International Paper Company et al., 5 Cir., 1969, 408 F.2d 283 (February 26, 1969), and it appearing that this case is controlled by these decisions, the same is hereby reversed and remanded to the District Court for further consideration in the light thereof.


2
Reversed and remanded.